Citation Nr: 0202708	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-06 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $4,511.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from July 1951 to July 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Fort Harrison Regional Office (RO) Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $4,511.

In that regard, it is noted that a portion of the $4,511 
overpayment assessed in this case may have already been 
recouped.  However, in accordance with Franklin v. Brown, 5 
Vet. App. 190 (1993), the Board will consider waiver of the 
entire overpayment.

Finally, it is noted that because the veteran has not 
specifically questioned the validity of the debt at issue 
here, and because the Board is satisfied that it was properly 
created, the question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
Narron v. West, 13 Vet. App. 223 (1999). 


FINDINGS OF FACT

1.  The veteran was notified on numerous occasions that the 
amount of his pension depended on his family income, and that 
he was required to report all income from any source; he was 
advised that failure to report all family income immediately 
could result in the creation of an overpayment which was 
subject to repayment.

2.  The veteran received family income beginning in 1996, 
which he did not report to VA.

3.  The RO has calculated that the veteran was paid $4,511 in 
VA nonservice-connected disability pension benefits to which 
he had no legal entitlement.

4.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

5.  The veteran was wholly at fault in creating the debt and 
failure to recover the overpaid benefits would result in 
unfair gain to him; these elements outweigh any other 
considerations with regard to equity and good conscience.


CONCLUSION OF LAW

Recovery of the $4,511 overpayment of pension benefits would 
not violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas  v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102, 5103 (West Supp. 2001).  In this case, the 
Board concludes that the discussions in the Committee's 
decision, letters from the RO, and the Statement of the Case 
informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  There is no 
indication in this case that the veteran's claim for benefits 
is incomplete.  

In sum, the Board concludes that the RO has complied with, or 
gone beyond, the mandates of the new legislation and its 
implementing regulations.  Again, there is no indication that 
there now exists any additional evidence from any source that 
could substantiate the claim that has not been obtained.  
Clearly, the RO has dealt with the merits of the claim and it 
did not base its determination on the concept of a well-
grounded claim.  The RO has also provided the veteran with 
clear notice of the evidence considered and the types of 
evidence he needed to submit to support his claim.  Finally, 
it is noted that in December 2001, more than one year after 
enactment of the VCAA, the veteran's representative provided 
written argument on his behalf.  Thus, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and assist the veteran in this case; thus, any 
further development and expenditure of VA's limited resources 
is not warranted.




I.  Factual Background

A review of the record shows that the RO awarded the veteran 
VA pension benefits, effective July 3, 1995, including an 
additional allowance for a spouse.  The veteran was notified 
of the award in a May 1996 letter which clearly advised him 
that he was required to notify the VA immediately of any 
change in his family income or net worth, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment of benefits that would be subject 
to recovery.  The award letter also noted that the veteran 
had reported a net worth of $17,000, consisting of stocks, 
bonds, or bank deposits and that in order to avoid an 
overpayment, they had counted $510 in annual interest income.  
The RO reminded the veteran that any money he received was 
counted as income.  Additionally, attached to the award 
letter was VA Form 21-8768, Disability Pension Award 
Attachment, which also set forth factors affecting the right 
to payment of pension.  

In August 1996, the veteran was charged with an overpayment 
of pension benefits which had resulted from his failure to 
report income his spouse had earned.  The veteran requested 
waiver of recovery of this overpayment.  In support of his 
request, he submitted a Financial Status Report in November 
1996, on which he reported monthly family income of $647, 
consisting solely of Social Security benefits, and monthly 
expenses of $817, for a monthly shortfall of $170.  He also 
reported total assets of $22,400, including $20,000 cash in 
the bank and $400 in real estate.

In a January 1997 decision, the Committee denied the 
veteran's request for a waiver, finding that he was at fault 
in the creation of the debt and that he had sufficient 
financial assets to repay it.

Thereafter, the veteran continued to receive VA pension 
benefits.  As a condition to the continued receipt of his VA 
pension benefits, he was required to complete annual 
Eligibility Verification Reports (EVR).  The EVR form 
requested that he provide information about all family income 
and assets from any source.  On his EVR received in January 
1998, he indicated that he and his spouse had received $458 
and $210, respectively, in monthly Social Security benefits 
and $638 and $600, respectively, in annual interest and 
dividend income.  The veteran also indicated that he had 
received $1074 in rental income in 1997.  With respect to 
their net worth, he indicated that he and his spouse had 
$4742 and $1000, respectively, in cash and $3300 and $4000, 
respectively, in interest bearing bank accounts.  He also 
reported that they had paid over $5000 in unreimbursed 
medical expenses in 1997 and expected to pay $4500 in 
unreimbursed medical expenses in 1998.

Based on his reported family income and net worth, the RO 
continued the veteran's pension.  He was again advised in a 
January 1998 letter that the rate of his pension was based on 
his reports of family income and that he was responsible for 
notifying VA immediately of any changes in his income.

On his EVR received in January 1999, the veteran indicated 
that he and his spouse had received $465.50 and $222, 
respectively, in monthly Social Security benefits and $1402 
and $600, respectively, in annual "other" income in 1998.  
The veteran indicated that they had received no income from 
any other source.  With respect to their net worth, he 
indicated that he and his spouse each had $8000 in interest 
bearing bank accounts and $1000 in real property.  He also 
reported that they expected to pay $5000 in unreimbursed 
medical expenses in 1999.

Based on his reported financial information, the RO continued 
the veteran's pension.  He was again advised in a February 
1999 letter that the rate of his pension was based on his 
reports of family income and that he was responsible for 
notifying VA immediately of any changes in his income.

On his EVR received in January 2000, the veteran reported 
that he and his spouse had received $476.50 and $230, 
respectively, in monthly Social Security benefits.  He 
indicated that they had no income from any other source, 
including interest and dividend income.  With respect to 
their net worth, he indicated that he had $2000 in stocks, 
bonds, and mutual funds, but that his spouse had no net 
worth.  He also reported that they had paid over $698 in 
unreimbursed medical expenses in 1999 and expected to pay 
$1500 in unreimbursed medical expenses in 2000.

Based on his reported financial information, the RO continued 
the veteran's pension.  He was again advised in a February 
2000 letter that the rate of his pension was based on his 
reports of family income and that he was responsible for 
notifying VA immediately of any changes in his income.

Thereafter, the RO learned that the veteran had been 
receiving additional family income since 1996, which he had 
not reported to VA.  The RO retroactively reduced the 
veteran's pension benefits, effective August 1, 1996, based 
on the discovery of his previously-unreported income.  By 
January 2001 letter, he was advised that his overpayment 
amounted to $4,511.

The veteran requested a waiver of recovery of the 
overpayment.  In support of his request, he submitted a 
Financial Status Report in January 2001, on which he claimed 
that his monthly family income consisted solely of VA and 
Social Security benefits in the amount of $890.  He also 
indicated that he had monthly expenses of $929, for a monthly 
shortfall of $39.  Finally, the veteran indicated that his 
assets consisted of $18,000 cash in the bank and two 
vehicles.  

In a March 2001 decision, the Committee denied the veteran's 
request for a waiver, finding that he was at fault in the 
creation of the debt.  The Committee also noted that the 
veteran had had a previous overpayment which had resulted 
from his failure to report income accurately and that he was 
therefore "acutely aware of his reporting 
responsibilities."  The Committee also determined that the 
veteran had sufficient financial assets to repay his VA debt.

In April 2001, the veteran filed a Notice of Disagreement 
with the Committee's determination.  He claimed that he felt 
as if "this was an administrative error," although he did 
not specify the nature of the error.  In addition, he claimed 
that he would be unable to repay the debt without 
experiencing financial hardship.  

In a letter to her elected representative, a copy of which 
was associated with the claims folder, the veteran's spouse 
indicated that the veteran had owned a small general store 
until 1996, when he had a stroke and was "put on veterans 
disability."  She indicated that in 1997, VA "requested a 
pay back" which forced them to "cash out two small 
[insurance] policies."  She indicated that their current 
problem with VA was "almost the same."  She further alleged 
that the veteran had always had a veterans service officer 
fill out their VA forms and "take care of matters."  She 
explained that the veteran had been unable to read or "take 
care of matters" since his stroke.

In a June 2001 Statement of the Case, it was noted that the 
Committee had checked with the service officer who had 
assisted the veteran with his pension claim.  It was noted 
that the service officer had reported that the veteran, his 
spouse, and his accountant had met with him some months ago 
and that the concern at the meeting was "how to transfer or 
shelter assets and income so the VA would not see them."  

In his VA Form 9, the veteran indicated that "I feel the 
debt should be waived under the provisions of 38 CFR 1,963."  
He also submitted a list of his expenses for 2000, which 
totaled $10,165.83.

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board has 
reservations about this finding in view of the facts of this 
case.  Nonetheless, to avoid any possibility of prejudice, 
the Board will not revisit that issue, and as such, tacitly 
concurs with the determination by the RO in this respect.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As the Board has conceded that the veteran's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether the collection of the debt 
at issue in this case would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2001).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2001).  In this case, the 
Board finds that the fault in the creation of the overpayment 
at issue lies exclusively with the veteran, as it was caused 
solely by his incorrect reporting of family income and 
assets.  The record reveals that he was repeatedly and 
clearly advised that the rate of his pension was directly 
related to his family income and that an adjustment in the 
payments would be made whenever his income changed.  He was 
also repeatedly advised of the importance of promptly 
reporting relevant and accurate financial information to VA.  
It is also noted that the veteran was clearly knowledgeable 
of the consequences of his failure to report income 
accurately to VA, given his previous overpayment resulting 
from providing inaccurate income information to VA.  In sum, 
his failure to provide an accurate report of his income 
resulted in an overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2001).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to report his income accurately.  The 
Board finds that VA bears no fault in the creation of this 
debt; rather, pension was awarded in reliance on financial 
information he provided.  Moreover, the record shows VA took 
prompt action once the additional income was discovered.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2001).  The 
most recent Financial Status Report completed by the veteran 
showed that his monthly income exceeded his monthly expenses 
by $39.  He and his spouse also apparently have significant 
assets, including at least $18,000 in cash.  The Board finds 
that this evidence is indicative of the veteran's ability to 
repay his debt to VA.  After carefully analyzing the 
veteran's financial status, it is the Board's opinion that 
repayment of the outstanding indebtedness would not preclude 
him from providing the basic necessities of life to himself 
and his family.

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2001).  In this case, the pension benefits paid to the 
veteran derive from a needs-based program intended to assure 
that beneficiaries are able to meet their basic needs.  In 
this case, the veteran currently receives income from Social 
Security Administration and has cash assets, sufficient to 
provide for his basic needs.  Thus, recovery of the 
overpayment would not defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2001).  
In this case, the veteran received additional VA benefits to 
which he was not entitled under the law.  Under the 
circumstances in this case, nonrecovery of such a windfall 
would clearly produce unjust enrichment and unfair gain to 
the veteran; such a situation cannot be justified here 
especially in connection with a VA program where currently 
there are many needy recipients vying for limited government 
resources.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2001).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$4,511 overpayment would not be against the principles of 
equity and good conscience.  For the reasons indicated above, 
the Board finds that the significant fault on the part of the 
veteran, as well as the unjust enrichment which would accrue 
from a waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963. 

In reaching this decision, the Board notes that in his Notice 
of Disagreement, the veteran argued that there had been an 
"administrative error" in his case.  Neither he nor his 
representative have provided additional argument regarding 
this allegation.  In that regard, the Board notes that sole 
administrative error may be found to occur in cases where the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, such error contemplates 
that neither the veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see also 
Erickson v. West, 13 Vet. App. 495, 499 (2000). 

In this case, as set forth above, the overpayment in this 
case clearly resulted from the veteran's inaccurate reporting 
of his family income to VA, not from any administrative error 
on the part of VA.  Thus, the Board finds that the veteran's 
bare allegations of "administrative error", standing alone, 
do not provide a basis on which to grant his claim.  Id.  


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $4,511 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


